

SECONDARY SUBORDINATION AGREEMENT
 
SECONDARY SUBORDINATION AGREEMENT (this “Agreement”) dated as of October 31,
2007 among (a) YA Global Investments, L.P., a Cayman Islands exempt limited
partnership, (“YA Global”), (b) eBaum’s World, Inc., a New York corporation
(“EBW” and, together with YA Global, the “Senior Creditors”), (c) the holders of
Junior Debentures (as defined below) named on Schedule I hereto (collectively,
the “Junior Creditors”), and (d) Handheld Entertainment, Inc., a Delaware
corporation (the “Company”).
 
RECITALS
 
WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
August 2, 2007, YA Global has agreed, upon the terms and subject to the
conditions contained therein, to purchase (among other things) the YA
Convertible Debentures, which shall be convertible into the Company’s Common
Stock; and
 
 WHEREAS, certain obligations of the Company to YA Global are secured by
security interests in all of the assets of the Company and of each of the
Company's subsidiaries as evidenced by the Security Agreements, including a
pledge of all of the issued and outstanding capital stock of EBW Acquisition,
Inc., a Delaware corporation and wholly-owned subsidiary of the Company (“EBW
Acquisition”); and
 
WHEREAS, EBW, the Company, and EBW Acquisition have entered into that certain
Asset Purchase Agreement, dated as of August 1, 2007, pursuant to which, among
other things, EBW sold to EBW Acquisition substantially all of the assets of EBW
relating to the operation of eBaumsworld.com; and
 
WHEREAS, pursuant to the Asset Purchase Agreement the Company is, or may be,
obligated to make certain payments to EBW, either in cash or in Common Stock, or
a combination of each, including without limitation payments of Par B Shares,
Par C Shares, Performance Earn Out Cash Payments, and Earn Out Payments (as each
of these terms are defined in the Asset Purchase Agreement), which may be or
become due to EBW (the “EBW Payments”); and
 
WHEREAS, in order to secure to EBW the payment of the EBW Payments, which may be
or become due to EBW, including all sums reasonably expended by EBW for
protection of its interests, such as expenses of collection after the occurrence
of an Event of Default as defined in the Pledge Agreement, the Company has
granted to EBW a pledge of all of the issued and outstanding capital stock of
EBW Acquisition as specified in the Pledge Agreement; and
 
WHEREAS, each of the Junior Creditors is purchasing Junior Debentures pursuant
to an Additional Securities Purchase Agreement among the Company and the Junior
Creditors; and
 
WHEREAS, it is a condition precedent to YA Global’s purchase of Convertible
Debentures, and a condition precedent to EBW’s obligation to consummate the
transactions contemplated by the Asset Purchase Agreement, that the Company, the
Junior Creditors, YA Global and EBW enter into this Agreement, providing, among
other things, that the security interests granted to the Senior Creditors shall
be senior to any security interests granted to the Junior Creditors,
irrespective of the time or order of attachment or perfection, subject to
certain limitations and certain rights of the Junior Creditors as set forth
herein;
 

--------------------------------------------------------------------------------


 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
1.  Definitions. Terms not otherwise defined herein have the same respective
meanings given to them in the Securities Purchase Agreement. In addition, the
following terms shall have the following meanings:
 
Additional Securities Purchase Agreement. The additional securities purchase
agreement of even date herewith (as amended, amended and restated, supplemented
or otherwise modified and in effect from time to time, including any replacement
agreement therefor) among the Company and each Junior Creditor.
 
Asset Purchase Agreement. Means the Asset Purchase Agreement made and entered
into as of August 1, 2007, by and among the Company, EBW Acquisition and EBW (as
amended, amended and restated, supplemented or otherwise modified and in effect
from time to time, including any replacement agreement therefor, in each case,
pursuant to the terms hereof).
 
Bankruptcy Code. The provisions of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder or any state insolvency, debtor relief or
assignment for the benefit of creditor law.
 
Common Stock. Shall mean the common stock, par value $0.0001, of the Company and
the stock of any other class into which such shares may hereafter be changed or
reclassified.
 
Credit Party or Credit Parties. Collectively, the Company and its subsidiaries,
any other guarantor of all or any portion of the Senior Debt or the Subordinated
Debt and any other Person granting a security interest in and Lien on such
Person’s assets to secure the obligations arising under the Senior Debt or the
Subordinated Debt.
 
Discharge of all Senior Debt. Shall mean the payment in full of all Senior Debt.
 
EBW Senior Debt. All obligations created or evidenced by the Asset Purchase
Agreement, any of the other EBW Senior Debt Documents or any related documents,
solely to the extent related to the EBW Payments, or any subsequent notes,
instruments or agreements of indebtedness, liabilities or obligations of any
type or form whatsoever relating thereto in favor of EBW.
 
EBW Senior Debt Documents. Collectively, (i) the Asset Purchase Agreement, (ii)
the Pledge Agreement, (iii) any protected payments escrow agreement executed and
delivered in connection with the Asset Purchase Agreement, by and among EBW, EBW
Acquisition and LaSalle Bank National Association, as escrow agent, and (iii)
any and all other documents or instruments evidencing or further guarantying or
securing directly or indirectly any of the EBW Senior Debt, whether now existing
or hereafter created, as each such agreement, document or instrument may be
amended, restated or otherwise modified and in effect from time to time.
 
-2-

--------------------------------------------------------------------------------


 
Junior Debentures. Shall mean all such “Junior Secured Convertible Debentures”
purchased under the Additional Securities Purchase Agreement (as amended,
amended and restated, supplemented or otherwise modified and in effect from time
to time, including any replacement agreement therefor).
 
Lien. With respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.
 
Person. Any natural person, corporation, general or limited partnership, limited
liability company, firm, trust, association, government, governmental agency or
other entity, whether acting in an individual, fiduciary or other capacity.
 
Pledge Agreement. The pledge agreement made on or about the date hereof by the
Company in favor of the Senior Creditors and the collateral agent identified
therein.
 
Proceeding. Any voluntary or involuntary insolvency, bankruptcy, receivership,
custodianship, liquidation, dissolution, reorganization, assignment for the
benefit of creditors, appointment of a custodian, receiver, trustee or other
officer with similar powers or any other proceeding for the liquidation,
dissolution or other winding up of a Person.
 
Permitted Junior Payments. Means any scheduled payments of principal, interest
or premium on the Junior Convertible Debentures; provided that (i) such payments
are made strictly in accordance with the terms of the Additional Securities
Purchase Agreement and the Junior Convertible Debentures and (ii) no conditions
to such payments were modified, amended, or waived by any party in any manner
adverse to the rights of any holder of the Senior Debt.
 
Securities Purchase Agreement. The securities purchase agreement dated as of
August 2, 2007 (as amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, including any replacement agreement
therefor) between the Company and YA Global.
 
Security Agreements. The security agreement dated as of the date hereof (as
amended, amended and restated, supplemented or otherwise modified and in effect
from time to time, including any replacement agreement therefor) between the
Company, each subsidiary of the Company, and YA Global, and the patent security
agreement dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified and in effect from time to time, including
any replacement agreement therefor) between the Company, each subsidiary of the
Company, and YA Global.
 
Senior Debt. All YA Senior Debt and all EBW Senior Debt.
 
Senior Debt Documents. All YA Senior Debt Documents and all EBW Senior Debt
Documents.
 
-3-

--------------------------------------------------------------------------------


 
Subordinated Debt. All principal, interest, fees, costs, enforcement expenses
(including legal fees and disbursements), collateral protection expenses and
other reimbursement or indemnity obligations created or evidenced by the
Additional Securities Purchase Agreement or the Junior Convertible Debentures
issued thereunder, or any of the other Subordinated Debt Documents. Without
limiting the foregoing, Subordinated Debt shall expressly include any and all
interest accruing or out of pocket costs or expenses incurred after the date of
any filing by or against the Company or any other Credit Party of any petition
under the federal Bankruptcy Code or any other bankruptcy, insolvency or
reorganization act regardless of whether any Junior Creditor’s claim therefor is
allowed or allowable in the case or proceeding relating thereto.
 
Subordinated Debt Documents. Collectively, (i) the Additional Securities
Purchase Agreement, (ii) all Junior Convertible Debentures issued pursuant to
the Additional Securities Purchase Agreement, (iii) any and all other documents
and instruments evidencing or creating the Subordinated Debt and (iv) all
guaranties, mortgages, security agreements, pledges and other collateral
guarantying or securing directly or indirectly any Subordinated Debt, whether
now existing or hereafter created, as each such agreement, document or
instrument may be amended, restated or otherwise modified and in effect from
time to time.
 
YA Convertible Debentures. Shall mean all such “Convertible Debentures”
purchased under the Securities Purchase Agreement (as amended, amended and
restated, supplemented or otherwise modified and in effect from time to time,
including any replacement agreement therefor).
 
YA Senior Debt. All principal, interest, fees, costs, enforcement expenses
(including legal fees and disbursements), collateral protection expenses and
other reimbursement or indemnity obligations created or evidenced by the
Securities Purchase Agreement or the YA Convertible Debentures issued
thereunder, or any of the other YA Senior Debt Documents, or any other
indebtedness owed by the Company to YA Global. Subject to the foregoing, YA
Senior Debt shall expressly include any and all interest accruing or out of
pocket costs or expenses incurred after the date of any filing by or against the
Company or any other Credit Party of any petition under the federal Bankruptcy
Code or any other bankruptcy, insolvency or reorganization act regardless of
whether YA Global’s claim therefor is allowed or allowable in the case or
proceeding relating thereto. For the avoidance of doubt, nothing contained in
this definition shall limit YA Global’s rights under Section 8 hereof.
 
YA Senior Debt Documents. Collectively, (i) the Securities Purchase Agreement,
(ii) all YA Convertible Debentures issued pursuant to the Securities Purchase
Agreement, (iii) the Security Agreements, (iv) the Pledge Agreement, (v) any and
all other documents and instruments evidencing or creating the YA Senior Debt
and (vi) all guaranties, mortgages, security agreements, pledges and other
collateral guarantying or securing directly or indirectly any YA Senior Debt,
whether now existing or hereafter created, as each such agreement, document or
instrument may be amended, restated or otherwise modified and in effect from
time to time.
 
-4-

--------------------------------------------------------------------------------


 
2.  General. 
 
(a)  Subordination. The Subordinated Debt shall be and hereby is subordinated
and the payment thereof is deferred until the Discharge of all Senior Debt,
whether now or hereafter incurred or owed by the Company or any other Credit
Parties.
 
(b)  Permitted Payments. Notwithstanding the terms of Section 2(a) above, the
Company shall be permitted to pay, and the Junior Creditors shall be permitted
to accept, (i) any and all non-cash Permitted Junior Payments, and (ii) any
Permitted Junior Payments consisting of cash provided that (x) at the time of
such payment no “Payment Blockage Period,” as defined in subsection (c) below,
is in effect and (y) the making of such payment shall not cause a Payment
Blockage Period to be in effect.
 
(c)  Payment Blockages. For purposes of this Agreement, a “Payment Blockage
Period” shall mean:
 
(i)  in the case of any Event of Default (as defined in the YA Convertible
Debentures or in the Pledge Agreement), or any event that with the passage of
time or giving notice would constitute an Event of Default in the payment of
principal or interest (whether in cash or in Common Stock or through conversion
or redemption) with respect to any Senior Debt, whether at maturity, at
scheduled times for payment or otherwise, that occurs and is continuing (a
“Payment Default”), the time period from the date that any Senior Creditor
provides written notice of the Payment Default to the Company (in which case,
the Company shall promptly forward such notice to each Junior Creditor) until
the earliest of (i) two hundred seventy (270) days after the date of the
Company’s receipt of such Payment Default notice, (ii) thirty (30) days after
the acceleration of the maturity of any Senior Debt, (iii) the date upon which
all Senior Debt shall be paid in full or (iv) the date, if any, on which such
Payment Default is cured or waived in writing pursuant to the Senior Debt
Documents; or


(ii)  in the case of any Event of Default, or any event that with the passage of
time or giving notice would constitute an Event of Default, with respect to the
Senior Debt other than a Payment Default, that occurs and is continuing, and
that permits any Senior Creditor to accelerate the maturity of the Senior Debt
(a “Non-Payment Default”), the time period from the date that any Senior
Creditor provides written notice of the Non-Payment Default to the Company (in
which case, the Company shall promptly forward such notice to each Junior
Creditor) until the earliest of (i) three hundred sixty (360) days after the
date of the Company’s receipt of such Non-Payment Default notice, (ii) thirty
(30) days after the acceleration of the maturity of any Senior Debt, (iii) the
date upon which all Senior Debt shall be paid in full or (iv) the date, if any,
on which such Non-Payment Default is cured or waived in writing pursuant to the
Senior Debt Documents; or


-5-

--------------------------------------------------------------------------------


 
(iii)  in the event that a Payment Blockage Period shall not be in effect under
clauses (c)(i) or (ii) above, and an event of default under any of the
Subordinated Debt Documents with respect to the payment or acceleration of any
Permitted Junior Payment shall have occurred and be continuing (a “Permitted
Junior Payment Default”), the time period from the date that any Junior Creditor
provides notice to the Senior Creditors that it desires to pursue its rights and
remedies under the Subordinated Debt Documents with respect to the Permitted
Junior Payment Default, until the earliest of (i) two hundred seventy (270) days
after the date of the Senior Creditors’ receipt of such Permitted Junior Payment
Default notice, (ii) thirty (30) days after the acceleration of the maturity of
any Senior Debt, (iii) the date upon which all Senior Debt shall be paid in full
or (iv) the date, if any, on which such Permitted Junior Payment Default is
cured or waived in writing pursuant to the Subordinated Debt Documents and any
related cross-default is cured or waived in writing pursuant to the Senior Debt
Documents.


(d) Limitation on Payment Blockages. During any three hundred sixty-five (365)
day period, no more than two (2) Non-Payment Default notices may be used to
invoke Payment Blockage Periods. The Junior Creditors shall not be prohibited
from receiving any Permitted Junior Payments for more than three hundred sixty
(360) days in the aggregate during any such three hundred sixty-five (365) day
period.


(e) Restrictions on Action. Subject to the terms and conditions set forth below
in this subsection (e), the Junior Creditors shall not take any “Action,” as
defined in subsection (f) below, until the earliest of:


(i)  the date on which the Senior Debt shall be paid in full;


(ii)  the date on which the Company commences a Proceeding; or


(iii)  the date on which an order for relief is entered against the Company in a
Proceeding;


provided, however, that if such Action is based exclusively on an Event of
Default which in any case was the cause of the commencement of a Payment
Blockage Period, and such Payment Blockage Period ends without such underlying
Event of Default having been cured or waived, then if any Junior Creditor
provides twenty (20) days’ written notice to the Senior Creditors that it
intends to pursue its rights and remedies under the Subordinated Debt Documents,
it shall be permitted to proceed with an Action as allowed by the Subordinated
Debt Documents.


Notwithstanding the foregoing, if any Junior Creditor is permitted hereunder to
accelerate the maturity of all or any portion of the Permitted Junior Payments,
and does so at a time at which no Proceeding is then pending, based upon an
acceleration of Senior Debt and such acceleration is rescinded by the Senior
Creditors (whether or not any existing Payment Default or Non-Payment Default
has been cured or waived), then all Actions taken by such Junior Creditor shall
likewise be rescinded if such Actions were based on account of such acceleration
of Senior Debt by the Senior Creditors.


-6-

--------------------------------------------------------------------------------


 
(f) Definition of Action. For purposes of this Agreement, “Action” shall mean
(i) the exercise of any and all remedies permitted by the Subordinated Debt
Documents or applicable law upon any defaults thereunder, including without
limitation causing any acceleration of the maturity of all or any portion of the
Permitted Junior Payments, (ii) the commencement of any other action or
proceeding to recover any amounts due or to become due with respect to the
Permitted Junior Payments, (iii) joining in, soliciting any Person to commence,
or causing the commencement of, any Proceeding involving the Company (whether
direct or indirect), (iv) any judicial levy, foreclosure, possession or similar
judicial enforcement against all or a portion of the collateral for Subordinated
Debt (the “Collateral”), (v) any non-judicial foreclosure assisted by the
Company or any other Person, including transfers in lieu of foreclosure or
voluntary surrender of possession of all or any portion of the Collateral,
and/or (vi) any non-judicial enforcement effort against the Collateral, whether
voluntary or involuntary, including without limitation, any repossession, setoff
or turnover (including any asset sales received after any notice of default) of
all or a portion of the Collateral.


3.  Enforcement. Until the Discharge of all Senior Debt, the Junior Creditors
shall not have any right of subrogation, reimbursement, restitution,
contribution or indemnity whatsoever from any assets of the Company or any
Credit Party or any provider of collateral security for the Senior Debt. The
Junior Creditors further waive any and all rights with respect to marshalling.
 
4.  Payments Held in Trust. The Junior Creditors will hold in trust and
immediately pay over to the Senior Creditors, for the account of the Senior
Creditors, in the same form of payment received, with appropriate endorsements,
for application to the Senior Debt, any payment, distribution, security or
proceeds received by the Junior Creditors at any time with respect to the
Subordinated Debt contrary to the terms of this Agreement. The Junior Creditors
shall not be charged with knowledge of the existence of any facts which would
prohibit the making of any payment in respect of the Subordinated Debt, unless
and until the Company shall have received written notice from any Senior
Creditor of a Payment Default or a Non-Payment Default. Prior to its receipt of
any such written notice, each Junior Creditor shall be entitled in all respects
to assume no such facts exist and to receive payments otherwise permitted
hereunder without the obligation to hold them in trust for the Senior Creditor.
 
5.  Defense to Enforcement. If any Junior Creditor, in contravention of the
terms of this Agreement, shall commence, prosecute or participate in any suit,
action or proceeding against the Company or any Credit Party, then the Company
may interpose as a defense or plea the making of this Agreement, and any Senior
Creditors may intervene and interpose such defense or plea in its name or in the
name of the Company or such Credit Party. If any Junior Creditor, in
contravention of the terms of this Agreement, shall attempt to collect any of
the Subordinated Debt or enforce any of the Subordinated Debt Documents, then
any Senior Creditors or the Company may, by virtue of this Agreement, restrain
the enforcement thereof in the name of the Senior Creditors or in the name of
the Company. If any Junior Creditor, in contravention of the terms of this
Agreement, obtains any cash or other assets of the Company or any Credit Party
as a result of any administrative, legal or equitable actions, or otherwise,
then such Junior Creditor shall forthwith pay, deliver and assign to the Senior
Creditors, for the account of the Senior Creditors, with appropriate
endorsements, any such cash for application to the Senior Debt and any such
other assets as collateral for the Senior Debt.
 
-7-

--------------------------------------------------------------------------------


 
6.  Bankruptcy, etc.
 
6.1.  Payments Relating to Subordinated Debt. At any meeting of creditors of the
Company or in the event of any case or proceeding, voluntary or involuntary, for
the distribution, division or application of all or part of the assets of the
Company or the proceeds thereof, whether such case or proceeding be for the
liquidation, dissolution or winding up of the Company or its business, a
receivership, insolvency or bankruptcy case or proceeding, an assignment for the
benefit of creditors or a proceeding by or against the Company for relief under
the federal Bankruptcy Code or any other bankruptcy, reorganization or
insolvency law or any other law relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangement, composition or extension or
marshalling of assets or otherwise, the Senior Creditors are hereby irrevocably
authorized at any such meeting or in any such proceeding to receive or collect
for the benefit of the Senior Creditors any cash or other assets of the Company
distributed, divided or applied by way of dividend or payment, or any securities
issued on account of any Subordinated Debt, and apply such cash to or to hold
such other assets or securities as collateral for the Senior Debt, and to apply
to the Senior Debt any cash proceeds of any realization upon such other assets
or securities that the Senior Creditors in their discretion elect to effect,
until the Discharge of all Senior Debt, rendering to the Junior Creditors any
surplus to which the Junior Creditors are then entitled.
 
6.2.  Securities by Plan of Reorganization or Readjustment. Notwithstanding the
foregoing provisions of Section 6.1, the Junior Creditors shall be entitled to
receive and retain any securities of the Company, EBW Acquisition or any other
corporation or other entity provided for by a plan of reorganization or
readjustment the payment of which securities is subordinate, at least to the
extent provided in this Agreement with respect to Subordinated Debt, to the
payment of all Senior Debt under any such plan of reorganization or readjustment
(“Junior Securities”).
 
6.3.  Subordinated Debt Voting Rights. At any such meeting of creditors or in
the event of any such case or proceeding, the Junior Creditors shall retain the
right to vote and otherwise act with respect to the Subordinated Debt
(including, without limitation, the right to vote to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition or
extension), provided that the Junior Creditors shall not vote with respect to
any such plan or take any other action in any way so as to contest (i) the
validity of any Senior Debt or any collateral therefor or guaranties thereof,
(ii) the relative rights and duties of any holders of any Senior Debt
established in any instruments or agreements creating or evidencing any of the
Senior Debt with respect to any of such collateral or guaranties or (iii) any of
the Junior Creditors’ obligations and agreements set forth in this Agreement.
 
6.4.  Liquidation, Dissolution, Bankruptcy Generally. In the event of any
Proceeding involving any Credit Party:
 
(a) the Senior Creditors are hereby authorized to file an appropriate claim for
and on behalf of any Junior Creditor on account of the Subordinated Debt, if
such Junior Creditor does not file, and there is not otherwise filed on behalf
of such Junior Creditor, a proper claim or proof of claim in the form required
in any Proceeding prior to thirty (30) days before the expiration of the time to
file such claim or claims, and in connection with such authorization, each
Junior Creditor hereby irrevocably authorizes, empowers, and appoints each
Senior Creditor as such Junior Creditor’s agent and attorney-in-fact to execute,
verify, deliver and file such proofs of claim and to receive and collect any and
all dividends, payments, or other disbursements made thereon in whatever form
the same may be paid or issued and to apply the same on account of the Senior
Debt (other than distributions of Junior Securities);


-8-

--------------------------------------------------------------------------------


 
(b)  Each Junior Creditor agrees not to (a) object to (i) any use of cash
collateral by the Company or any other Credit Party under Section 363 of the
Bankruptcy Code (or under a similar provision of any applicable insolvency laws
of any foreign jurisdiction) consented to by any Senior Creditor or any
borrowing by the Company or any other Credit Party from any Senior Creditor,
(ii) any grant of a lien or security interest by any Person in favor of any
Senior Creditor, under Section 364 of the Bankruptcy Code (or under a similar
provision of any applicable insolvency laws of any foreign jurisdiction), (iii)
any adequate protection sought by a Senior Creditor in such Proceeding, or (iv)
any debtor-in-possession financing that YA Global may seek to provide in such
Proceeding; (b) assert (or support any Person in asserting) any right it may
have to "adequate protection" in such Proceeding; or (c) seek, directly or
through an affiliate, to provide debtor-in-possession financing in such
Proceeding without the prior written consent of YA Global.


(c)  No Junior Creditor will seek to have the automatic stay lifted or modified
with respect to any security interest held by it unless each Senior Creditor is
also seeking or has sought to have the automatic stay lifted or modified, and
each Junior Creditor waives any objection to any Senior Creditor’s election to
lift or modify the automatic stay except to the extent an unsecured creditor may
object to such motion;


(d)  Each Junior Creditor shall execute and deliver to the Senior Creditor all
such agreements, instruments and other documents confirming the above
authorizations, and shall take all such other action as may be reasonably
requested by any Senior Creditor to enforce such claims and carry out the intent
of this Section 6.4;


(e)  The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of the Senior Creditors and the Junior Creditors even if all or part
of the Senior Debt or the Liens securing same are subordinated, set aside,
avoided, invalidated or disallowed in connection with any Proceeding;


(f)  To the extent that the Senior Creditors receive payments (whether in cash,
property or securities) on the Senior Debt which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the Senior Debt, or part thereof, intended to be
satisfied shall be revived and continue in full force and effect as if such
payments or proceeds had not been received by the Senior Creditor; and


-9-

--------------------------------------------------------------------------------


 
(g)  Notwithstanding any other provision of this Agreement, (i) each Junior
Creditor shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of such Junior Creditor, (ii) each Junior Creditor shall be
entitled to file any pleadings, objections, motions or agreements which assert
rights or interests available to creditors of the Credit Parties arising under
either the Bankruptcy Code or applicable non-bankruptcy law, and (iii) subject
to Section 6.4(a), each Junior Creditor shall be entitled to file any proof of
claim and other filings and make any arguments and motions that are, in each
case, in accordance with the terms of this Agreement and necessary to preserve
their rights with respect to the Subordinated Debt.


7.  Priority of Security Interest. All security interests in favor of the Senior
Creditors (including the security interest created in favor of the collateral
agent on behalf of the Senior Creditors pursuant to the Pledge Agreement)
covering the Senior Debt shall be senior to any security interest in favor of
the Junior Creditors covering the Subordinated Debt, irrespective of the time of
the execution, delivery or issuance thereof or the filing or recording for
perfection of any security interest therein or the filing of any financing
statement or continuation statement relating thereto.
 
7.1.  Further Assurances. Each Junior Creditor hereby agrees, upon request of
any Senior Creditor at any time and from time to time, to execute such other
documents or instruments as may be requested by such Senior Creditor further to
evidence of public record or otherwise the senior priority of the Senior Debt as
contemplated hereby.
 
7.2.  Books and Records. Each Junior Creditor further agrees to maintain on its
books and records such notations as the Senior Creditors may reasonably request
to reflect the subordination contemplated hereby and to perfect or preserve the
rights of the Senior Creditors hereunder. A copy of this Agreement may be filed
as a financing statement in any Uniform Commercial Code recording office.
 
8.  Senior Creditors’ Freedom of Dealing. Each Junior Creditor agrees, with
respect to the Senior Debt Documents and any and all collateral therefor or
guaranties thereof, that the Company and any Senior Creditor may agree to
increase the amount of the debt owed to such Senior Creditor under the Senior
Debt Documents or otherwise modify the terms of any of the Senior Debt
Documents, and any Senior Creditor may grant extensions of the time of payment
or performance to and make compromises, including releases of collateral or
guaranties, and settlements with the Company and all other persons in connection
with the Senior Debt Documents, in each case without the consent of the Junior
Creditors and without affecting the agreements of the Junior Creditors contained
in this Agreement.
 
-10-

--------------------------------------------------------------------------------


 
9.  Modification or Sale of the Subordinated Debt Documents. No Junior Creditor
will, at any time while this Agreement is in effect, modify any of the terms of
any of the Subordinated Debt or any terms of the Subordinated Debt Documents
relating to the Subordinated Debt in a manner that would increase the amount of
the Subordinated Debt or accelerate the anticipated payment schedule related to
the Subordinated Debt; nor will any Junior Creditor sell, transfer, pledge,
assign, hypothecate or otherwise dispose of any or all of the Subordinated Debt
to any Person other than a Person who agrees in a writing, satisfactory in form
and substance to the Senior Creditors, to become a party hereto and to succeed
to the rights and to be bound by all of the obligations of the Junior Creditors
hereunder. In the case of any such disposition by a Junior Creditor, such Junior
Creditor will notify the Senior Creditors at least 10 days prior to the date of
any of such intended disposition. Neither any Junior Creditor nor the Company
may waive, amend, or modify any conditions to any Junior Creditor’s right to
receive any Permitted Junior Payments under the Junior Convertible Debentures in
any manner adverse to the rights and benefits of the Senior Creditors hereunder.
 
10.  No Alteration to Subordination Agreement. This Agreement is solely intended
to govern the relative rights of the Senior Creditors, on the one hand, and the
Junior Creditors, on the other hand, with respect to Senior Debt and
Subordinated Debt. Nothing contained in this Agreement shall impair or otherwise
modify, as among the Company, YA Global and EBW, the obligations and rights of
such parties under the Subordination Agreement among the Company, YA Global and
EBW, dated as of October 31, 2007, which remains in full force and effect.
 
11.  Company’s Obligations Absolute. Nothing contained in this Agreement shall
impair, as between the Company and the Junior Creditors, the obligation and
right of the Company to pay to the Junior Creditors all amounts payable in
respect of the Subordinated Debt as and when the same shall become due and
payable in accordance with the terms thereof, or prevent the Junior Creditors
(except as expressly otherwise provided in Section 2, Section 3 or Section 6)
from exercising all rights, powers and remedies otherwise permitted by the
Subordinated Debt Documents and by applicable law upon a default in the payment
of the Subordinated Debt or under any Subordinated Debt Document as permitted
herein. To the extent that any payment received by Junior Creditors with respect
to the Subordinated Debt must be paid to the Senior Creditors hereunder, as
between the Company and such Junior Creditors such payment shall be deemed a
payment of Senior Debt and not Subordinated Debt.
 
-11-

--------------------------------------------------------------------------------


 
12.  Termination of Subordination. This Agreement shall continue in full force
and effect, and the obligations and agreements of the Junior Creditors and the
Company hereunder shall continue to be fully operative, until the Discharge of
all Senior Debt. To the extent that the Company or any guarantor of or provider
of collateral for the Senior Debt makes any payment on the Senior Debt that is
subsequently invalidated, declared to be fraudulent or preferential or set aside
or is required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Debt that had been previously satisfied by such Voided Payment shall be revived
and continue in full force and effect as if such Voided Payment had never been
made. In the event that a Voided Payment is recovered from a Senior Creditor an
Event of Default shall be deemed to have existed and to be continuing under the
Senior Debt Documents from the date of such Senior Creditor’s initial receipt of
such Voided Payment until the full amount of such Voided Payment is restored to
such Senior Creditor. During any continuance of any such Event of Default, this
Agreement shall be in full force and effect with respect to the Subordinated
Debt. To the extent that any Junior Creditor has received any payments with
respect to the Subordinated Debt subsequent to the date of the Senior Creditor’s
initial receipt of such Voided Payment and such payments have not been
invalidated, declared to be fraudulent or preferential or set aside, or required
to be repaid to a trustee, receiver, or any other party under any bankruptcy
act, state or federal law, common law or equitable cause, such Junior Creditor
shall be obligated and hereby agrees that any such payment so made or received
shall be deemed to have been received in trust for the benefit of such Senior
Creditor, and such Junior Creditor hereby agrees to pay to such Senior Creditor,
upon demand, the full amount so received by such Junior Creditor during such
period of time to the extent necessary to restore fully to such Senior Creditor
the amount of such Voided Payment. Upon the Discharge of all Senior Debt, which
payment shall be final and not avoidable, this Agreement will automatically
terminate without any additional action by any party hereto.
 
13.  Notices. All notices and other communications which are required and may be
given pursuant to the terms of this Agreement shall be in writing and shall be
sufficient and effective in all respects if given in writing, telecopied,
delivered in person, deposited with Federal Express or other overnight delivery
service for overnight delivery, or mailed by registered or certified mail,
postage prepaid, as follows:
 
If to the Senior Creditors:
 
YA Global Investments, L.P.
101 Hudson Street
Suite 3700
Jersey City, New Jersey 07303
Attention: Mark Angelo
Facsimile: (201) 985-8266
     
With a copy to (such copy not to constitute notice hereunder):
 
Troy Rillo, Esq.
101 Hudson Street
Suite 3700
Jersey City, New Jersey 07303
Facsimile: (201) 985-1964
     
and to:
 
Eric Bauman
2590 Brighton-Henrietta Townline Road
Rochester, New York 14623-2712
Facsimile: (585) 292-0722
 
and
 
Neil Bauman
2590 Brighton-Henrietta Townline Road
Rochester, New York 14623-2712
Facsimile: (585) 292-0722
     
With a copy to (such copy not to constitute notice hereunder):
 
Harris Beach PLLC
99 Garnsey Road
Pittsford, New York 14534
Attention: Patrick J. Dalton, Esq.
Facsimile: (585) 419-8818

 
-12-

--------------------------------------------------------------------------------


 
If to the Company:
 
Handheld Entertainment, Inc.
539 Bryant Street, Suite 403
San Francisco, CA 94107
Attention: President
Facsimile: 415-495-7708
     
With a copy to (such copy not to constitute notice hereunder):
 
Haynes and Boone, LLP
153 East 53rd Street, Suite 4900
New York, NY 10022
Attention: Harvey J. Kesner, Esq.
Facsimile: 212-884-8233
     
If to Carl Page, in his capacity as a Junior Creditor:
 
Carl Page
c/o Handheld Entertainment, Inc.
539 Bryant Street, Suite 403
San Francisco, CA 94107
Facsimile: 415-495-7708
     
If to Eric Bauman, in his capacity as a Junior Creditor:
 
Eric Bauman
2590 Brighton-Henrietta Townline Road
Rochester, New York 14623-2712
Facsimile: (585) 292-0722
     
With a copy to (such copy not to constitute notice hereunder):
 
Harris Beach PLLC
99 Garnsey Road
Pittsford, New York 14534
Attention: Patrick J. Dalton, Esq.
Facsimile: (585) 419-8818
     
If to any other Junior Creditor:
 
c/o Chicago Investment Group, LLC
190 South LaSalle Street, 8th Floor, Ste. 850
Chicago, Illinois 60603
Attention: Richard Lynch
Facsimile: (312) 857-2050

 
or such other address or addresses as any party hereto shall have designated by
written notice to the other parties hereto. Notices shall be deemed given and
effective upon the earlier to occur of (i) the third day following deposit
thereof in the U.S. mail, (ii) the first day following deposit with Federal
Express or other overnight delivery service for overnight delivery, or (iii)
receipt by the party to whom such notice is directed.
 
-13-

--------------------------------------------------------------------------------


 
14.  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
PROVISION THEREOF WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION. EACH OF THE PARTIES HERETO HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK,
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE PARTIES HERETO PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS AGREEMENT, PROVIDED, THAT EACH OF THE PARTIES HERETO
HEREBY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND THAT CERTAIN BANKRUPTCY ACTIONS OR
PROCEEDINGS MAY REQUIRE ANOTHER JURISDICTION OR VENUE. SUBJECT TO THE FOREGOING,
EACH OF THE PARTIES HERETO HEREBY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY
WAIVES ANY OBJECTION THAT SUCH PERSON MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH OF THE PARTIES HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PERSON AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH PERSON’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
UNITED STATES MAIL, REGISTERED OR CERTIFIED, WITH PROPER POSTAGE PREPAID.
 
15.  Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH OF
THE PARTIES HERETO HEREBY WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE
OR ATTORNEY OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
-14-

--------------------------------------------------------------------------------


 
16.  Miscellaneous. 
 
(a) This Agreement may be executed in several counterparts and by each party on
a separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. In proving
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart signed by the party against which enforcement is sought.
 
(b) This Agreement may not be amended except in a writing signed by the parties
hereto. Any Senior Creditor may, in its sole and absolute discretion, without
any consent or approval of the Junior Creditors, waive any provisions of this
Agreement benefiting such Senior Creditor; provided, however, that such waiver
shall be effective only if in writing and signed by such Senior Creditor and, if
such action affects the Company or any other Senior Creditor, if also signed by
each affected party, and shall be limited to the specific provision or
provisions expressly so waived.
 
(c) This Agreement shall be binding upon the permitted successors and assigns of
the parties hereto and shall inure to the benefit of the parties hereto and
their respective successors and assigns. This Agreement may not be assigned by
any party hereto without the prior written consent of the other parties hereto.
Notwithstanding the immediately preceding sentence, upon written notice (i) any
Junior Creditor may assign this Agreement to the extent provided in Section 9
and (ii) any Senior Creditor may assign this Agreement to any Person who or
which agrees in a writing to become a party hereto and to succeed to the rights
and be bound by all of the obligations of such Senior Creditor hereunder.
 
[Signature pages follow immediately]


 
-15-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Secondary
Subordination Agreement as of the date first above written.

      YA GLOBAL:
YA GLOBAL INVESTMENTS, L.P.
 
By: Yorkville Advisors, LLC, its Investment Manager
 
   
   
    By:   /s/ Mark Aneglo  

--------------------------------------------------------------------------------

Name: Mark Angelo  
Title: President and Foudner

 

      EBW:
EBAUM’S WORLD, INC.
 
   
   
    By:   /s/ Eric Bauman  

--------------------------------------------------------------------------------

Name: Eric Bauman
 
Title: President


      COMPANY:
HANDHELD ENTERTAINMENT, INC.
 
   
   
    By:   /s/ William J. Bush   

--------------------------------------------------------------------------------

Name: William J. Bush
 
Title: Chief Financial Officer

 
[Junior Creditor counterpart signature pages follow]
 

--------------------------------------------------------------------------------


 
JUNIOR CREDITOR COUNTERPART SIGNATURE PAGE
 
IN WITNESS WHEREOF, the undersigned Junior Creditor has executed this
counterpart signature page to the Secondary Subordination Agreement as of the
date first above written.
 
JUNIOR CREDITOR:  
   
(If an entity)  
    

--------------------------------------------------------------------------------

        By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 
(If an individual)   
   
Name:

 
Address:    
               Attention:   Facsimile:

 

--------------------------------------------------------------------------------

